 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   CHRISTOPHER ROSS LEFEVER,                         Case No. 1:19-cv-00294-DAD-SAB-HC
11                  Petitioner,                        ORDER GRANTING PETITIONER’S
                                                       MOTION TO SUPPLEMENT PETITION
12           v.
13   LAKE,                                             (ECF No. 11)

14                  Respondent.
15

16          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2241. On May 15, 2019, Petitioner filed a “motion to add brief to 2241,”

18 which the Court construes as a motion to supplement the petition. (ECF No. 11). Therein,
19 Petitioner requests the Court take into consideration a recent Sixth Circuit case, United States v.

20 Jackson, No. 17-3896/3902.

21          As no responsive pleading has yet been filed in the instant case, the Court will grant the

22 motion to supplement the petition.

23
     IT IS SO ORDERED.
24

25 Dated:     May 16, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
